UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7885


JUSTIN COTE-STOKES,

                Plaintiff - Appellant,

          v.

S. G. SATTERTHWAITE, Norfolk Deputy,

                Defendant - Appellee.



Appeal from the United States District Court for the    Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-01039-TSE-JFA)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Justin Cote-Stokes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin   Cote-Stokes    appeals      the    district      court’s    order

dismissing his 42 U.S.C. § 1983 (2012) action for failing to

comply with the district court’s prior order directing Cote-

Stokes to provide the district court with: (1) evidence that he

fully exhausted his administrative remedies; and (2) a signed

consent to collection of fees from his prison trust account.                  We

have     reviewed   the   record      and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Cote-Stokes v. Satterthwaite, No. 1:14-cv-01039-TSE-JFA

(E.D. Va. Dec. 1, 2014).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this    court   and   argument     would    not   aid   the

decisional process.


                                                                        AFFIRMED




                                       2